DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: please cancel the withdrawn claims 12-13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Longo et al. (US 2011/0266168) in combination with Hutchinson et al. (US 2006/0073294) does 
    PNG
    media_image1.png
    110
    586
    media_image1.png
    Greyscale
layer, wherein the reisn layer is formed of a resin having a repeating unit of Formula 1 
wherein m and n represent mole fractions of repeating units, and range from 1 to 100, respectively, wherein 90% or more of cells of the foamed layer are closed cells (DIN ISO4590), wherein the foamed layer is a foam sheet of polyethylene terephthalate resin, and the resin layer is a coating layer of a polyethylene terephthalate resin, in which a difference in temperature between an inside and an outside of the container is 100C or more, which is measured, under ambient conditions at room temperature, two minutes after water of 60 to 1000C is placed into the container at 70% (v/v).
	The closest prior art, Longo et al. discloses a container that comprises an outer part of a liquid and gas barrier material. The container comprises a structural layer that is formed from a polymer that can be poly(ethylene terephthalate). The liquid and gas barrier material is a multilayer layer material comprising a gas barrier layer and a heat sealable layer. The heat sealable layer can be formed of PETG. Longo et al. does not disclose that the liquid and gas barrier material is a single layer that is formed as an outer layer of the container. The liquid and gas barrier material is formed as an inner layer [Longo 0074-0075]. Longo et al. fails to disclose that the structural layer has 90% or more closed cells. Longo et al. fails to disclose the average cell size of the foamed structural layer. Longo et al. fails to disclose a difference in temperature 0C or more, which is measured, under ambient conditions at room temperature, two minutes after water of 60 to 1000C is placed into the container at 70% (v/v). Hutchinson et al. was used to cure the deficiencies of Longo et al.
	Hutchinson et al. discloses articles that have formable materials. The article comprises a layer of foam material wherein greater than 90% of the cells are closed. However, Hutchinson et al. fails to disclose a bilayer structure that comprises a foamed layer and a coating of a resin composition. Hutchinson et al. fails to disclose the average cell size of the foamed layer. And, Hutchinson et al. fails to disclose a difference in temperature between an inside and an outside of the container is 100C or more, which is measured, under ambient conditions at room temperature, two minutes after water of 60 to 1000C is placed into the container at 70% (v/v). Thus, Hutchinson et al. does not cure the deficiencies of Longo et al. The prior art does not provide motivation to one of ordinary skill in the art at the time of the invention to modify a container to have a bilayer structure that comprises a foamed material with 90% or greater closed cells and a PETG coating layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782